DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US 20150211350), hereinafter ‘Norman’, and further in view of Wooten et al. (US 20060214671), hereinafter ‘Wooten’.
Regarding Claims 1, 8, Norman teaches a method for drilling a wellbore (Abstract) comprising: circulating a drilling fluid in a wellbore (Para [0012-0013]); extending the wellbore into one or more subterranean formations (Para [0012] drilling wellbore); measuring impedance of at least a portion of the drilling fluid (Para [0017] concentration of data measured using an inline process analyzer utilizing Resonance-Enhanced Multivariate Impedance Spectroscopy (REMIS) technology); determining an estimate of average specific gravity of solids in the drilling fluid (Para [0029] the relative amount of high gravity solids (HGS) ("percentage HGS") in the active mud is calculated using the percentage oil. density of the low gravity solids, density of the base oil, water and brine).
Norman fails to disclose determining one or more model elements of an equivalent circuit model for modeling frequency responses of the drilling fluid from the impedance; and determining the estimate of average based, at least partially, on the one or more model elements.
However Wooten teaches measuring impedance of at least a portion of the drilling fluid (Para [0026] control system 100 for fluids based on IS measurements and analysis) determining one or more model elements and using a correlation of Claim 8 between the one or more model elements of an equivalent circuit model for modeling frequency responses of the drilling fluid from the impedance (Para [0026-0035] IS instrumentation generally comprises an array of impedance and frequency response analyzers; FIG. 4 shows an equivalent circuit model that may be used to assist data analysis); and applying the analysis of impedance data which is performed in accordance with equivalent circuit model (Para [0029, 0034-0036, 0041] equivalent circuit model that may be used to assist data analysis using an impedance associated with the bulk fluid electrical properties) for the benefit of representing impedance spectroscopy measurements and properties of fluids (Abstract, Para [0042]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide one or more model elements of an equivalent circuit model for modeling frequency responses of the drilling fluid from the impedance; and determining the estimate of average based, at least partially, on the one or more model elements for the benefit of representing impedance spectroscopy measurements and properties of fluids as taught by Wooten as described and disclosed above.

Regarding Claim 2, Norman in view of Wooten further disclose wherein the measuring the impedance of the portion of the drilling fluid comprises placing the portion of the drilling fluid in a container and applying an alternating current signal to the portion in the container (Wooten in Para [0026-0030]; container 102, fluid 104, probe providing AC signal 106).

Regarding Claim 3, Norman in view of Wooten further disclose wherein the container comprises a pair of plates, the alternating current signal being received at one of the plates and injected into the portion from another one of the plates (Wooten in Para [0026-0028] fluid container 102 may be a tank or an in-line container, such as a pipe, fluid 104, probe providing AC signal 106; S probe 106 is in contact with the fluid 104. Many suitable IS probes are known to those skilled in the electrochemical arts; the IS probe 106 is operatively connected to an impedance spectrometer 108).

Regarding Claims 4-6, Norman in view of Wooten further disclose wherein the measuring the impedance of the portion of the drilling fluid comprises measuring the impedance in a flow line, wherein the impedance of the portion of the drilling fluid is continuously measured in the flow line, wherein the impedance of the portion of the drilling fluid is measured in a drilling fluid return and the impedance is measured in a feed pipe to the wellbore (Norman in Para [0012-0013] various characteristics of the active mud are measured via inline (on-line) instruments wherein the measurement information is obtained as real-time data or near real-time data; measurements, and/or calculations described herein are performed on both the drilling mud contained within a wellbore suction line and the drilling mud contained within a wellbore return line, so that results are obtained for the fluid entering and exiting the wellbore).

Regarding Claim 9, Norman in view of Wooten further disclose generating frequency responses for two or more sample drilling fluids having a known concentration of one or more solid components after application of a direct current electric field (Norman in Para [0017-0018]  Real-time density measurements can be collected via inline/on-line instruments utilizing Magnetic Resonance Imaging), calculating an equivalent impedance of the equivalent circuit model for modeling the frequency responses of the two or more sample drilling fluids, the equivalent circuit model comprising one or more model elements, and generating a correlation between the one or more model elements and the known concentration of the one or more solid components (Wooten in Para [0041, 0052, 0056] Impedance data analysis in accordance with the above described equivalent circuit model ay be performed by the data processing system 110; the raw impedance data at the five frequencies corresponding to the major peaks in this summary may be utilized to establish a correlation; a high degree of correlation between the predicted and measured values may be obtained).

Regarding Claim 10, Norman teaches a method for analyzing a drilling fluid comprising: generating frequency responses of two or more sample drilling fluids having known concentrations of one or more solid components after application of a direct current electric field to each of the two or more sample drilling fluids (Norman in Para [0017-0018]  Real-time density measurements can be collected via inline/on-line instruments utilizing Magnetic Resonance Imaging); calculating an equivalent impedance (Para [0017] concentration of data measured using an inline process analyzer utilizing Resonance-Enhanced Multivariate Impedance Spectroscopy (REMIS) technology).
Norman fails to explicitly disclose selecting an equivalent circuit model comprising one or more model elements for modeling the frequency responses; calculating an equivalent impedance of the equivalent circuit model; and generating a correlation between the one or more model elements and the known concentrations of the one or more solid components.
Wooten teaches selecting an equivalent circuit model comprising one or more model elements for modeling the frequency responses (Para [0026-0035] IS instrumentation generally comprises an array of impedance and frequency response analyzers; FIG. 4 shows an equivalent circuit model that may be used to assist data analysis); calculating an equivalent impedance of the equivalent circuit model; and generating a correlation between the one or more model elements and the known concentrations of the one or more solid components (Wooten in Para [0041, 0052, 0056] Impedance data analysis in accordance with the above described equivalent circuit model may be performed by the data processing system 110; the raw impedance data at the five frequencies corresponding to the major peaks in this summary may be utilized to establish a correlation; a high degree of correlation between the predicted and measured values may be obtained; Para [0029, 0034-0036, 0041] equivalent circuit model that may be used to assist data analysis using an impedance associated with the bulk fluid electrical properties) for the benefit of representing impedance spectroscopy measurements and properties of fluids (Abstract, Para [0042]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide selecting an equivalent circuit model comprising one or more model elements for modeling the frequency responses; calculating an equivalent impedance of the equivalent circuit model; and generating a correlation between the one or more model elements and the known concentrations of the one or more solid components for the benefit of representing impedance spectroscopy measurements and properties of fluids as taught by Wooten as described and disclosed above.
Regarding Claim 11, Norman in view of Wooten further disclose measuring an impedance of at least a portion of an additional drilling fluid, and determining an estimate of average specific gravity of solids in the additional drilling fluid based, at least partially, on the correlation (Norman in Para [0029] the relative amount of high gravity solids (HGS) ("percentage HGS") in the active mud is calculated using the percentage oil. density of the low gravity solids, density of the base oil, water and brine; Wooten in Para [0026-0035] IS instrumentation generally comprises an array of impedance and frequency response analyzers; FIG. 4 shows an equivalent circuit model that may be used to assist data analysis; Para [0041, 0052, 0056] Impedance data analysis in accordance with the above described equivalent circuit model may be performed by the data processing system 110; the raw impedance data at the five frequencies corresponding to the major peaks in this summary may be utilized to establish a correlation; a high degree of correlation between the predicted and measured values may be obtained). 

Regarding Claim 13, Norman in view of Wooten further disclose placing at least one of the sample drilling fluids in a container, applying the direct current electric field to the at least one of the sample drilling fluids in the container, applying an alternating current electric field to the at least one of the sample drilling fluids in the container, and measuring frequency response of the at least one of the sample drilling fluids in the container while applying the alternating current electric field (Wooten in Para [0026-0028] fluid container 102 may be a tank or an in-line container, such as a pipe, fluid 104, probe providing AC signal 106; S probe 106 is in contact with the fluid 104. Many suitable IS probes are known to those skilled in the electrochemical arts; the IS probe 106 is operatively connected to an impedance spectrometer 108; Wooten in Para [0052-0056] the raw impedance data at the five frequencies corresponding to the major peaks in this summary may be utilized to establish a correlation; a high degree of correlation between the predicted and measured values may be obtained).

Regarding Claims 14-16, Norman in view of Wooten further disclose wherein the direct current electric field is at a constant voltage of Claim 14 (para [0028] the IS probe 106 is operatively connected to an impedance spectrometer 108. The construction and operation of impedance spectrometers are well known to persons skilled in the electrochemical arts; Signal levels ranging from 125 mV in fully formulated lubricating fluids to 1000 mV in the base fluid have been found to provide well-defined IS data) wherein the direct current electric field is applied for a period of time ranging from about 10 seconds to about 8 hours of Claim 15 (Para [0030] the operator 116 may perform adjustments to the properties of the fluid 104 according to identified characteristics (e.g., IS signatures) of the IS spectra of the fluid 104 under study. For example, if the fluid 104 comprises a blended lubricant, and the IS signatures of the fluid 104 indicate that additive concentrations are beyond specified limits, the operator 116 may adjust a blending operation within the container 102 to bring the fluid properties within specifications. According to this example, persons skilled in the arts of manufacturing blended lubricants will readily understand the operations that may be performed by the operator 116; thus control provided by operator to adjust to properties further performed based on application of current applied by probe); wherein the applying the alternating current electric field comprises applying a frequency sweep ranging from about to Hertz to about 500 KiloHertz of Claim 16 (Abstract IS data are obtained for three or more frequencies, where the lowest frequency is less than 1 Hz and the highest frequency is greater than 1 Hz; Para [0052]).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pindiprolu et al. (US 20140060819), hereinafter ‘Pindiprolu’ and further in view of Norman et al. (US 20150211350), hereinafter ‘Norman’.
Regarding Claim 17, Pindiprolu teaches a drilling system comprising: a drill string; a drill bit attached to a distal end of the drill string (Para [0010-0011]); a fluid monitoring and handling system comprising a mud pit operable to receive a drilling fluid from a wellbore (Para [0011] process of circulation of drilling fluid); a mud pump operable to circulate the drilling fluid (Para [0036] drilling mud in wellbore using pump); an electrochemical impedance spectroscopy system comprising one or more electrochemical impedance spectroscopy probes for measuring impedance of at least a portion of the drilling fluid (Para [0184-0186] pumping fluid and making electrical impedance spectroscopy measurement); and a signal communication with the electrochemical impedance spectroscopy system (Para [0251] electrodes coupled to EIS measuring device), 
Although Pindiprolu teaches an EIS measuring device (Para [0251]), Pindiprolu fails to explicitly disclose wherein the EIS system comprises a computer system having a processor and a non-transitory computer readable storage medium that when executed by the processor causes the computer system to determine an estimate of average specific gravity of solids in the drilling fluid based, at least partially, on the impedance. 
Norman teaches a method for continuously determining characteristics of a process fluid includes inline real-time analysis during drilling operation comprising a computer system having a processor and a non-transitory computer readable storage medium that when executed by the processor causes the computer system (Para [0013] the on-line measurement information, as well as other information and data, are communicated to and/or stored within a processing device, including but not limited to, a computerized instrument, such as a programmable logic controller (PLC), which is adapted to communicate information and data, directly or indirectly, to a drill crew, and/or utilize the information and data, directly or indirectly, to control one or more devices during a drilling operation) to determine an estimate of average specific gravity of solids in the drilling fluid based, at least partially, on the impedance (Para [0018-0019, 0029] the relative amount of high gravity solids (HGS) ("percentage HGS") in the active mud is calculated using the percentage oil. density of the low gravity solids, density of the base oil, water and brine using Resonance-Enhanced Multivariate Impedance Spectroscopy (REMIS) technology) for the benefit of measuring the concentration of chlorides, the relative amount of water, and the relative amount of oil in the active mud.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a method for continuously determining characteristics of a process fluid includes inline real-time analysis during drilling operation comprising a computer system having a processor and a non-transitory computer readable storage medium that when executed by the processor causes the computer system to determine an estimate of average specific gravity of solids in the drilling fluid based, at least partially, on the impedance for the benefit of measuring the concentration of chlorides, the relative amount of water, and the relative amount of oil in the active mud as taught by Norman as described and disclosed above.

Regarding Claim 18, Pindiprolu in view of Norman further teaches wherein the electrochemical impedance spectroscopy system comprises a container for holding a sample of the drilling fluid and a pair of electrodes disposed in the container (Pindiprolu in Fig. 8; Para [0251-252]).

Regarding Claims 19 and 20, Pindiprolu in view of Norman further teaches wherein at least one of the electrochemical impedance spectroscopy probes is disposed in a flow line and wherein one of the at least one electrochemical impedance spectroscopy probes is in a drilling fluid return line, and wherein another one of the at least one electrochemical impedance spectroscopy probes is in a feed pipe to a wellbore of Claim 19 (Norman in Para [0012-0013] various characteristics of the active mud are measured via inline (on-line) instruments wherein the measurement information is obtained as real-time data or near real-time data; measurements, and/or calculations described herein are performed on both the drilling mud contained within a wellbore suction line and the drilling mud contained within a wellbore return line, so that results are obtained for the fluid entering and exiting the wellbore).

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 7 and 12, the closest prior fails to disclose nor would it be obvious to combine “wherein the equivalent circuit model comprises a first capacitor C1, a second capacitor C2, a resistor R1, a first constant phase element CPE1, and a second constant phase element CPE2, and wherein an equivalent circuit impedance (Z.sub.eq) is given by: Z e .Math. q ( ω ) = Z C .Math. P .Math. E .Math. 1 ( ω ) + Z R .Math. 1 .Math. Z C .Math. 1 ( ω ) .Math. ( Z C .Math. 2 ( ω ) + Z C .Math. P .Math. E .Math. 2 ( ω ) ) Z C .Math. 1 ( ω ) .Math. ( Z C .Math. 2 ( ω ) + Z C .Math. P .Math. E .Math. 2 ( ω ) ) + Z R .Math. 1 ( Z C .Math. 1 ( ω ) + Z C .Math. 2 ( ω ) + Z C .Math. P .Math. E .Math. 2 ( ω ) ) Wherein Z.sub.C1, Z.sub.C2, Z.sub.R1, Z.sub.CPE1, Z.sub.CPE2 represent impedances of the first capacitor C1, the second capacitor, C2, the resistor R1, the first constant phase element CPE1, and the second constant phase element CPE2, respectively” in combination with all other limitations of the claim and base claim renders the claim allowable of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868